DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,627,589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s Amendment filed December 3, 2020 has been fully considered and entered.
Applicant’s arguments, see pages 6-12, filed December 3, 2020, with respect to claims 16-32 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the previous Office action have been withdrawn. 
Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical cable defined by claim 16 comprising 
a group of optical modules, each of the optical modules comprising: 
a strength member; 
a plurality of optical fibers arranged about the strength member, the plurality of optical fibers being arranged substantially on a circumference concentric with the strength member; and 
a retaining element arranged about the plurality of optical fibers, 
wherein the optical cable comprises an outer sheath around the group of optical modules, 
wherein the optical cable does not have a central strength member, and 
wherein the strength member is covered by a coating and the plurality of optical fibers are at least partly embedded within the coating; or
The process for manufacturing an optical cable defined by claim 32, the process comprising: 
stranding a plurality of optical fibers around a strength member, the strength member being covered by a coating, 
wherein the plurality of optical fibers are at least partly embedded within the coating; 
covering the plurality of optical fibers with a retaining element, thereby forming an optical module; and 
housing two or more optical modules within an outer sheath, 
wherein the optical cable does not have a central strength member.
Claims 17-31 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874